FARR, J.
As controlling here, reference may be had to the case of Kling, Admr. etc. v. Bordner, 65 OS., 86.
To the same effect, it is held in Laudt, Sr., et al., v. Parchmann, 7 Oh. App., 164.
From the foregoing, it becomes clear that the memorandum in writing must be sufficiently definite as to permit the location of the property by the memorandum itself, or by reference to some other instrument in writing, to which it refers.
It is readily apparent that such is not the instant case. In that, the above memorandum simply refers to 3 acres, more or less 'of land, and 12 acres of coal formerly owned by C. R. Mann of Grays-ville, Ohio. However, Mann might have owned that much land, and that much coal anywhere on the face of the globe and it is apparent that it could not be located from such description.
The cases to which attention is called by plaintiff in error do not sustain plaintiff in error’s contention. It follows, therefore, that the judgment must be affirmed, and it is so ordered.
Pollock and Roberts, JJ., concur.